Title: From Thomas Jefferson to John H. Craven, 29 October 1807
From: Jefferson, Thomas
To: Craven, John H.


                        
                            Sir
                            
                            Washington Oct 29. 07.
                        
                        I have been so engaged on the meeting of Congress that I could not sooner answer your letter of the 10th.
                            instant. I agree to your clearing the bottom land on the Park branch and so much West of the thoroughfare road opposite
                            your present clearing as will be equal in quantity to the River field you give up to me, on the condition that of the
                            200. cords of wood which we are to take off, as much shall be from the bottom land beforementioned as it will yield. this
                            part you are to take one crop from, and that of tobacco; the other to retain during the lease. I salute you with my best
                            wishes
                        
                            Th: Jefferson
                            
                        
                    